Reed, J.
This is a proceeding to vacate the judgment referred to in the (last preceding) case of Robert Heathcote against the same defendant. The case made by the petition, however, is quite different from that. Plaintiff is a minor, and the court appointed a guardian ad litem, to answer for him in the action in which the judgment was rendered, and an answer was filed, denying the allegations of the petition in that action. It is alleged, however, in the petition that neither plaintiff nor the guardian ad litem knew, when the cause was tried, that the claim had been paid, or that the receipts of defendant acknowledging the payment were in existence, but that they had discovered that fact, and the evidence by which it could be proven, since the trial. We are of the opinion that, on the facts alleged in the petition and which are admitted by the demurrer, plaintiff is entitled to have the judgment vacated on the ground of newly-discovered evidence and of fraud on the part of defendants in obtaining it.
Afeikmed.